Case: 10-50019 Document: 00511315551 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-50019
                                   c/w No. 10-50024                         Lyle W. Cayce
                                  Conference Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDWARD LEE KOCH,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:08-CR-3294-1
                             USDC No. 3:06-CR-237-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Edward Lee Koch appeals from his conviction for failure to register as a
sex offender under the Sex Offender Registration and Notification Act (SORNA),
42 U.S.C. § 16913, and from the resulting revocation of his supervised release
on his November 2006 conviction for making a material false statement. His




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50019 Document: 00511315551 Page: 2 Date Filed: 12/08/2010

                                 No. 10-50019
                               c/w No. 10-50024

argument that § 16913 violates the Commerce Clause has been squarely rejected
by this court. See United States v. Whaley, 577 F.3d 254, 258-61 (5th Cir. 2009).
      AFFIRMED.




                                       2